UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA F I L E D

|]E[_`, l 0 2012

Clerk, U.5. District and

SARAH SIMON-ARNOLD et al.,
Ban|477 U.S. 3 l 7, 324 (1986). Because the plaintiffs liave failed to
accomplish this task, or even atteinpt to do s0, the defendant is entitled to summary judgment.
Accoi'dingly, for the foregoing reasons, the Court will grant the del°endant’s
motion for sunnnary judginent. An Order consistent with this Memoranduin Opiiiion will be
issued this saline day.
SO ORDERED.

 

PAUL L. FRIEDMAN
DATE: /°)_ ` \° \ l ')` United States District Judge